Case: 10-40169     Document: 00511597605         Page: 1     Date Filed: 09/09/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 9, 2011
                                     No. 10-40169
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

BRANDON L. MCDONALD,

                                                  Plaintiff-Appellant

v.

J. SLIGER, Beaumont Police Officer; OFFICER FRANK COFFIN,

                                                  Defendants-Appellees


                   Appeals from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 1:06-CV-612


Before SMITH, GARZA, and DeMOSS, Circuit Judges.
PER CURIAM:*
        Proceeding pro se and in forma pauperis (IFP), Brandon McDonald, Texas
prisoner # 1364073, filed a 42 U.S.C. § 1983 complaint wherein he alleged that
his civil rights were violated when his vehicle was stopped for not having its
headlights activated and he was subsequently searched and arrested. McDonald
argued that the officers lacked probable cause for the stop because his vehicle’s
headlights were, in fact, activated. The parties consented to proceed to a jury



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-40169    Document: 00511597605      Page: 2   Date Filed: 09/09/2011

                                  No. 10-40169

trial before the magistrate judge, and a judgment was rendered in favor of the
defendants.
      McDonald argues that the magistrate judge erred in denying his motions
for the appointment of counsel. Absent exceptional circumstances, an indigent
civil rights plaintiff has no right to the appointment of counsel. Ulmer v.
Chancellor, 691 F.2d 209, 212 (5th Cir. 1982). In making a determination
whether a case presents exceptional circumstances, a court should consider:
(1) the type and complexity of the case; (2) whether the plaintiff is capable of
adequately presenting his case; (3) whether the plaintiff is capable of adequately
investigating his case; and (4) whether the evidence will consist in large part of
conflicting testimony. Id. at 213. The court should also consider whether
appointed counsel would aid in the efficient and equitable disposition of the case.
Id. We review the denial of McDonald’s motions for an abuse of discretion. See
Castro Romero v. Becken, 256 F.3d 349, 354 (5th Cir. 2001).
      McDonald has not shown that the magistrate judge abused his discretion.
As McDonald concedes, the issues and facts of the case were not exceptional.
Although the testimony was conflicting, McDonald was able to present his
version of the case through both testimony and documentary evidence. Prior to
trial, McDonald competently filed numerous motions, pleadings, and responses,
and the magistrate judge allowed him considerable leeway in his discovery
requests. McDonald’s assertion that appointed counsel could have secured
favorable testimony from additional witnesses is speculative at best. Further,
the identities of the unsecured witnesses were known to McDonald nearly two
years before the trial. In sum, McDonald’s arguments establish only that the
appointment of counsel would have been helpful to his case. Because this is not
the standard under which counsel should be appointed, McDonald has not shown
that the magistrate judge abused his discretion in denying his motions. See, e.g.,
Richardson v. Henry, 902 F.2d 414, 415-17 (5th Cir. 1990) (finding no abuse of
discretion in denial of counsel in false arrest case that proceeded to a bench

                                        2
   Case: 10-40169    Document: 00511597605       Page: 3    Date Filed: 09/09/2011

                                   No. 10-40169

trial); Dung Ngoc Huynh v. Baze, 317 F. App’x 397, 399–400 (5th Cir. 2009)
(finding no exceptional circumstances where plaintiff proceeded to trial on an
excessive force claim).
      McDonald also argues that the magistrate judge erred in denying his
motion for a joint pretrial order. Appellate courts are hesitant to interfere with
the district court’s discretion in creating, enforcing, or modifying a pretrial order.
Quick Techs., Inc. v. Sage Group PLC, 313 F.3d 338, 345 (5th Cir. 2002). The
purpose of the pretrial order is to narrow the proceedings by determining which
claims will be actually tried at trial. Flannery v. Carroll, 676 F.2d 126, 129 (5th
Cir. 1982). McDonald essentially admits that he sought the pretrial order so
that he might reargue witness requests that already had been rejected by the
magistrate judge. Given that McDonald was not requesting a pretrial order for
its intended purpose, no abuse of discretion has been shown. See Quick Techs,
313 F.3d at 345.
      AFFIRMED.




                                          3